Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              ALLOWANCE

This communication is responsive to application filed on 12/11/2019.

Allowable Subject Matter
Claims 1-20 allowed.


REASONS FOR ALLOWANCE

	 The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, none of the prior art of record teaches or suggests “ extracting a first name entity from the content, the first name entity comprising a string indicating a name; generating configuration data for the content, the configuration data comprising an association between the first name entity and at least one requesting user role that is to receive the first name entity in obfuscated form; receiving a first request for the content from a first requesting user, the first requesting user having a first requesting user role; determining and using the configuration data, that the first requesting user is to receive the first name entity in obfuscated form; replacing an instance of the first name entity at the content with a first obfuscated name entity to generate first obfuscated content; and serving the first obfuscated content to the first requesting user.” These limitations, taken in context of the entire claims are allowable over prior art of record. 

The closest prior art made of record which is considered pertinent to applicant's disclosure.

Grabarnik et al. U.S. Patent No. 7,512,985, discloses information security, and particularly to a system, method, and computer program product for implementing search- and retrieval-compatible data obfuscation. 

 Adamski et al. U.S. Patent Pub. No. 2020/0403956, discloses a method for revealing obscured image content, involves providing third information to cause computing device to present image content with particular object unobscured by computing system and for receipt by computing device. 

Giuseppe et al. U.S. Patent Pub. No. 2020/0159963, discloses a Method for facilitating a secure access to photograph over a social networking platform, involves receiving                       photograph uploaded by uploader by processor, where the photograph includes set of human faces, which are tagged with person's name.


Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007. The examiner can normally be reached 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARGON N NANO/Primary Examiner, Art Unit 2457